Title: To James Madison from John Carey, 8 February 1792
From: Carey, John
To: Madison, James


Wednesday February 8. [1792]
John Carey presents his humble respects to the honble. Mr. Madison, & requests, that, if he has preserved any notes of his speech of Monday last, on the Fishery Bill, he will be so obliging, as to give him leave to copy them for publication. At the same time he begs leave to remark, that this favor, if conferred, will not be strained by him into a precedent for troubling Mr. Madison with similar requests, on future occasions: the case, at present, is simply this: on reviewing his notes of Friday’s debate, Carey thought he might venture to publish: he hazarded the attempt, though, with what degree of accuracy, he cannot say, as he has not consulted any of the gentlemen who spoke: thus embarked in the business, & having given many of the arguments on one side of the question, he cannot drop the subject, without a manifest violation of candor & justice. Having however been very unsuccessful in taking down the debate of monday & Tuesday, he is reduced to the necessity of requesting assistance, not from Mr. Madison only, but also from other gentlemen on both sides of the question; with a resolution, however, that, if he can once fairly extricate himself from his present disagreeable dilemma, he will—(& prudential reasons tell him that he ought)—during the remainder of the present session, wholly refrain from attempting to publish the debates, & confine himself to a bare minute of the proceedings.
